DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2022 has been entered.

Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The following claims are directed to a  combination (claims 23-25) and subcombination (claims 1-4,7-8,10-18, and 21) where The inventions are distinct if it can be shown that a combination as claimed:
(A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and
(B) the subcombination can be shown to have utility either by itself or in another materially different combination. (See MPEP 806.05(c))
In the instant case, the combination A) does not require the particulars of the subcombination (e.g. claim 2: differences in granularity; claim 4: weight percentages of oxygen; etc.) and the subcombination has separate utility, such as in memory devices that do not include a FET device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein the second electrode layer is disposed closer to the memory structure with respect to the first electrode layer.”  However, claim 1 recites “a first electrode layer in direct contact with the memory structure…” It is impossible to have a device where the first layer is in direct contact with the memory layer but further away than the second electrode layer from the memory layer.
Therefore, claim 11 is rejected under 35 USC 112(a) for failing to comply with written description.  Appropriate correction is required.
For the purposes of Examination, any placement of the first and second electrode layer will meet the limitations of claim 11.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paz de Araujo (US 6559469 B1, hereinafter Paz) Ando et al. (US 20180226417 A1, hereinafter Ando)
With regards to claim 1, Paz discloses a memory cell (FIG. 1) comprising: 
a first electrode; (at least gate electrode 58) 
a second electrode; (at least layers 54-56) and 
a memory structure (ferroelectric layer 57) disposed between the first electrode and the second electrode, the first electrode, the second electrode, and the memory structure forming a memory capacitor, (ferroelectric FET 40, see FIG. 1) wherein at least one of the first electrode or the second electrode comprises a plurality of layers comprising:
a first electrode layer (platinum layer 56) in direct contact with the memory structure, wherein the first electrode layer comprises a first material having a first microstructure; 
a functional layer (adhesion layer 55) in direct contact with the first electrode layer; (See FIG. 1) and 
a second electrode layer (at least polysilicon layer 54) in direct contact with the functional layer, the second electrode layer contacting, from among the plurality of layers, only the functional layer, wherein the second electrode layer comprises a second material having a second microstructure different from the first microstructure for reducing a leakage current of the memory capacitor.  (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon has a different microstructure than platinum, it should be noted that since the materials of Paz are identical to the current Application, the same effect of reducing leakage current will be achieved) 
wherein the first electrode layer, the functional layer, and the second electrode layer form a planar electrode layer stack of the memory capacitor. (See FIG. 11, where the layers form a planar electrode stack)
wherein the functional layer is disposed between the first layer and the second layer in the planar electrode layer stack. (See FIG. 1) 

With regards to claim 2, Paz discloses the memory cell according to claim 1, wherein the first microstructure differs from the second microstructure in at least one of: 
granularity, average grain size, grain size distribution, number of grain boundaries, spatial density of grain boundaries, shape of grain boundaries, chemical composition of grain boundaries, regions between two adjacent grains, content of defects, type of defects, crystallographic texture, and/or chemical composition of defects.  (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon and platinum,  have at least different grain sizes)

With regards to claim 3, Paz discloses the memory cell according to claim 1, wherein the first material of the first electrode layer comprises a plurality of grains having a first average grain size, first crystallographic texture, and/or a first grain size distribution, wherein a second material of the second electrode layer comprises a plurality of grains having a second average grain size, second crystallographic texture and/or a second grain size distribution, and wherein the first average grain size is different from the second average grain size, the first crystallographic texture is different from the second crystallographic texture, and/or the first grain size distribution is different from the second grain size distribution.  (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon and platinum,  have at least different grain sizes)

With regards to claim 4, Paz discloses the memory cell according to claim 1, wherein the first material of the first electrode layer has a first weight percentage of oxygen, and a second material of the second electrode layer has a second weight percentage of oxygen different from the first weight percentage of oxygen.  (Col. 3, ll. 65 – Col 4, ll. 20: “Layer 53 is a gate insulator which preferably comprises one or more materials selected from: Ta.sub.2 O.sub.5, SiO.sub.2, CeO.sub.2, ZrO.sub.2, Y.sub.2 O.sub.3, YMnO.sub.2, and SrTa.sub.2 O.sub.6. …” where the materials of the second electrode layer comprise at least some oxygen content, whereas the first electrode comprises only non-oxygen materials, see FIG. 1)


With regards to claim 7, Paz discloses the memory cell according to claim 1, wherein the first material of the first electrode layer has a first crystal structure and the second material of the second electrode layer has a second crystal structure different from the first crystal structure. (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon and platinum have at least different crystal structures)

With regards to claim 8, Paz discloses the memory cell according to claim 1, wherein the first material of the first electrode layer comprises at least one of: Platinum, Tantalum, Indium, Iridium, Rhenium, Rhodium, Ruthenium, Titanium, Osmium, Molybdenum, Chromium, Tungsten, Aluminum, Cobalt.  (See Col. 2, ll. 65-Col. 3 ll. 62, where the first electrode layer has platinum)


With regards to claim 10, Paz discloses the memory cell according to claim 1, wherein the first electrode layer has a first thickness and the second electrode layer has a second thickness different from the first thickness.  (Col. 7, ll. 60 – Col. 8, ll. 10: “The layer above the adhesion layer is preferably an approximately 100 nm to 200 nm thick layer of platinum…barrier layer 56…preferably about 4 nm to 40 nm thick…”)

With regards to claim 11, Paz discloses the memory cell according to claim 1, wherein the second electrode layer is disposed closer to the memory structure with respect to the first electrode layer. (see FIG. 1) 

With regards to claim 12, Paz discloses the memory cell according to claim 1, wherein the first electrode layer has a first electrical conductivity, the second electrode layer has a second electrical conductivity different from the first electrical conductivity.  (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon and platinum have at least different conductivities)

With regards to claim 13, Ando discloses the memory cell according to claim 1, wherein the functional layer is an oxygen absorbing layer or an oxygen diffusion barrier layer.  ((Col. 7, ll. 60 – Col. 8, ll. 10: “The adhesion layer is typically titanium and preferably approximately 20 nm thick…” where the materials are the same as in the Specification for an oxygen diffusion or absorbing barrier layer) 

With regards to claim 14, Paz discloses the memory cell according to claim 1, wherein the first electrode layer comprises a first rate of diffusion of oxygen and the second electrode layer comprises a second rate of diffusion of oxygen different from the first rate of diffusion of oxygen.  (See Col. 2, ll. 65-Col. 3 ll. 62, where polysilicon and platinum have at least different conductivities) Where the materials have different rates of diffusion of oxygen)  

With regards to claim 16, Paz discloses the memory cell according to claim 1, wherein the memory structure comprises one or more remanent-polarizable layers.  (ferroelectric layer 57)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo (US 6559469 B1, hereinafter Paz)
With regards to claim 15, Paz discloses the memory cell according to claim 1. 
However, while Paz does not explicitly teach “wherein the at least one of the first electrode and the second electrode further comprises a second functional layer in direct contact with the second electrode layer; and a third electrode layer in direct contact with the second functional layer, the third electrode layer having a third microstructure different from the second microstructure and from the first microstructure,” it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Paz to have more layers to finely tune the conductive properties of the device.

Claims 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo (US 6559469 B1, hereinafter Paz) in view of Ando et al. (US 20180226417 A1, hereinafter Ando) Lu et al. (US 20210036100 A1, hereinafter Lu)
With regards to claim 17, Paz discloses a memory cell (FIG. 1) comprising: 
a first electrode; (at least gate electrode 58) 
a second electrode; (at least layers 54-56) and 
a memory structure (ferroelectric layer 57) disposed between the first electrode and the second electrode, the first electrode, the second electrode, and the memory structure forming a memory capacitor, (ferroelectric FET 40, see FIG. 1) wherein at least one of the first electrode or the second electrode comprises: 
a first electrode layer (platinum layer 56)  in direct contact with the memory structure, wherein the first electrode layer has a first electrical conductivity; 
a functional layer (adhesion layer 55) in direct contact with the first electrode layer; (See FIG. 1) and 
a second electrode layer (polysilicon layer 54) in direct contact with the functional layer, (see FIG. 1) 
wherein the functional layer is disposed between the first electrode layer and the second electrode layer, wherein the first electrode layer is not in direct contact the second electrode layer. (See FIG. 1) 
However, Paz does not explicitly teach the second electrode layer having a second electrical conductivity less than the first electrical conductivity for reducing a leakage current of the memory capacitor.   
Ando teaches substituting polysilicon for other electrode materials, such as aluminum (Paragraph [0074]: “The gate electrode 44 may include any conductive material including, for example, doped polysilicon, an elemental metal (e.g., tungsten, titanium, tantalum, aluminum, nickel, ruthenium, palladium and platinum), an alloy of at least two elemental metals, an elemental metal nitride (e.g., tungsten nitride, aluminum nitride, and titanium nitride), an elemental metal silicide (e.g., tungsten silicide, nickel silicide, and titanium silicide) or multilayered combinations thereof.”) where platinum has more than double the conductivity of aluminum.  (It should be noted that since the materials of Paz are identical to the current Application, the same effect of reducing leakage current will be achieved)
It would have been obvious to one of ordinary skill in the art to modify the device of Paz to have the conductive material of Ando, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that aluminum and polysilicon are well-known materials that can be substituted with minimal experimentation.

With regards to claim 18, Paz in view of Ando teaches the memory cell according to claim 17.
Paz in view of Ando further teaches wherein the first electrical conductivity is at least two times greater than the second electrical conductivity.  (Paragraph [0074]: “The gate electrode 44 may include any conductive material including, for example, doped polysilicon, an elemental metal (e.g., tungsten, titanium, tantalum, aluminum, nickel, ruthenium, palladium and platinum), an alloy of at least two elemental metals, an elemental metal nitride (e.g., tungsten nitride, aluminum nitride, and titanium nitride), an elemental metal silicide (e.g., tungsten silicide, nickel silicide, and titanium silicide) or multilayered combinations thereof.”) where platinum has more than double the conductivity of aluminum.

With regards to claim 21, Paz in view of Ando teaches the memory cell according to claim 17.
However, While Paz in view of Ando does not explicitly teach wherein the functional layer has the same lateral dimension as the first electrode layer and as the second electrode layer, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, device of Ando in view of Lu would not perform differently in kind, it would still perform as expected to one of ordinary skill in the art.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,7-8,10-18, and 21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
More specifically, Paz discloses the features recited inn at least claims 1 and 17.  Additionally, Claims 23-25 have invoked an election by original presentation as being directed towards a different species.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812